R. B. Burns, J.
Defendant was convicted of delivery, or possession with intent to deliver, of LSD in violation of MCLA 335.341(1)(b); MSA 18.1070(41)(1)(b). He appeals and we reverse.
The only evidence, at the preliminary exam, which tended to prove that the pills in the possession of the defendant were LSD was a laboratory analysis by the State Police. The person who prepared the report was not present and the report was submitted by the sheriff.
The defendant objected on the basis that the report was hearsay and not admissible. We agree. The report was hearsay and not admissible.
In People v Asta, 337 Mich 590, 612; 60 NW2d 472, 483 (1953), the Supreme Court said:
"On the preliminary examination, however, the defendants were, under the statute, entitled to have the witnesses examined in their presence. CL 1948, § 766.4 (Stat Ann § 28.922). In view of the nature and purpose of the proceeding, the fact that the crime charged had been committed could not be established by hearsay testimony.”
*317Reversed and remanded.
T. M. Burns, P. J., concurred.